ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_02_EN.txt.                                                                                                     384




                               Dissenting opinion of Judge Abraham

                    [Translation]

                       Conditional right of third States to intervene in the main proceedings — Lack
                    of discretionary power of the Court — Disagreement with the rejection of Costa
                    Rica’s request for permission to intervene — Existence of Costa Rica’s “minimum
                    area of interest” — Possibility of the future delimitation line entering Costa Rica’s
                    area of interests — Risk that the 1977 bilateral treaty might be rendered without
                    effect — The Judgment’s departure from the Court’s most recent jurisprudence —
                    Erroneous character of the reasoning followed in the Judgment.

                       1. I have voted against the operative clause of the Judgment whereby
                    the Court rejected Costa Rica’s Application for permission to intervene in
                    the case concerning the dispute between Nicaragua and Colombia, which
                    relates in particular to the maritime delimitation between those two States.
                       2. In another Judgment issued on the same day, the Court also rejected
                    Honduras’s Application to intervene in the same case. Since I was also
                    obliged to dissociate myself from the majority of my colleagues in respect
                    of that decision, I have set forth my dissenting opinion, which is attached
                    to that Judgment.
                       3. In the present opinion, I shall not repeat the general considerations
                    concerning the nature of intervention, its statutory requirements and the
                    role of the Court when called upon to rule on an application to intervene,
                    which I have set out in my opinion attached to the Judgment on Hondu-
                    ras’s Application.
                       I would ask interested readers to refer to that opinion. I believe that the
                    point of view which I develop therein naturally applies to any request to
                    intervene, including that made by Costa Rica.

                       4. In summary, it is my opinion that intervention by a third State as
                    provided for in Article 62 of the Statute of the Court — at least when the
                    third State does not seek to become a party to the proceedings — is a
                    right, not in the sense that the State only has to express its desire to inter-
                    vene in order to be automatically granted permission by the Court to do
                    so — that is clearly not the case — but in the sense that intervention is
                    not an option whose exercise is subject to permission to be granted or
                    withheld at the discretion of the Court, according to what it considers, on
                    a case-by-case basis, to be in the interest of the sound administration of
                    justice. Article 62 lays down a necessary and sufficient condition for a
                    third State to be authorized to intervene: it is necessary and sufficient that
                    the Judgment to be delivered in the main proceedings might affect its
                    interests of a legal nature. It falls to the third State to persuade the Court
                    that this is so. Naturally, when making its assessment on the basis of the

                                                                                                      40




7 CIJ1019.indb 77                                                                                           13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)            385

                    arguments presented to it, and in light of any objections that the parties
                    to the main proceedings may have raised to the request by the third State,
                    the Court exercises a power which allows it some latitude: deciding
                    whether, in a particular case, a future Judgment might affect certain inter-
                    ests of a third party is not a purely objective process. Nevertheless, the
                    Court must always determine whether or not a legal requirement has been
                    met, and not rule on the basis of policy considerations — and, no matter
                    what the extent of the Court’s margin of discretion in the former case,
                    these two approaches are by nature very different.
                       5. Such is the jurisprudence of the Court to date, and the present Judg-
                    ment sets it out correctly in substance — even if in some places the word-
                    ing does not seem sufficiently clear to me — in the first part of the
                    Judgment, entitled “The Legal Framework”, which covers paragraphs 21
                    to 51, namely, approximately the first half of the Judgment.
                       6. I subscribe to most of what is stated in those paragraphs. In particu-
                    lar, I welcome the manner in which the Court distinguishes (in para-
                    graph 26 of the Judgment) between an “interest of a legal nature”, which
                    the third State must prove in order for its request to intervene to be
                    declared admissible, and a “right” (which may be affected) whose exis-
                    tence it does not have to establish at this stage.
                       It is well known and well recognized, both in doctrine and in jurispru-
                    dence, that an “interest” should not be confused with a “right”; while it is
                    not always easy to define the dividing line between the two categories, it
                    is certainly not permissible to confuse them. Doubtless, the authors of
                    Article 62 of the Statute required, as a condition for intervention, proof
                    that not just any interest of a third State may be affected, but an interest
                    “of a legal nature”. But even when thus qualified, an interest should not
                    be confused with a right: it is always a notion that is both more flexible
                    and broader; any person or entity has a legitimate interest in protecting
                    the exercise of their rights; however one may have an interest to protect
                    without its being linked, strictly speaking, to a corresponding right, or at
                    least to an established right. If Article 62 specifies that the interest con-
                    cerned must be “of a legal nature”, it is, as explained in paragraph 26 of
                    the Judgment, in order to distinguish such an interest from those which
                    are “of a purely political, economic or strategic nature”, and which are
                    not sufficient to justify a request for permission to intervene.

                       7. I also concur with the Judgment in the proposition that Costa Rica
                    has sufficiently set out the “precise object of the intervention” (for which
                    it seeks authorization), as required under Article 81, paragraph 2 (b), of
                    the Rules of Court. Since Costa Rica was not seeking permission to inter-
                    vene as a party, it merely had to state, as it did, that the object of its
                    intervention was to inform the Court of the nature of its rights and inter-
                    ests of a legal nature that might be affected by the future decision. The
                    Court has consistently adjudged such an object to be adequate and suffi-
                    cient for the purpose of applying Article 81, paragraph 2 (b), of the Rules
                    of Court (see the decision cited in paragraph 34 of the Judgment, to which

                                                                                              41




7 CIJ1019.indb 79                                                                                   13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)             386

                    we might add the Order of 21 October 1999 rendered on Equatorial
                    Guinea’s Application for permission to intervene in the case concerning
                    the Land and Maritime Boundary between Cameroon and Nigeria (Camer‑
                    oon v. Nigeria), Application for Permission to Intervene (I.C.J. Reports
                    1999 (II), p. 1034, para. 14)).
                       8. I also agree with the Judgment in recalling that the State which seeks
                    to intervene does not need to establish the existence of a basis of jurisdic-
                    tion between that State and the parties to the main proceedings when it is
                    not seeking permission to intervene as a party. On this point, the Judg-
                    ment also cites well‑established jurisprudence (Judgment, para. 38).
                       9. Finally, the Court was correct in recalling that the fact that the State
                    seeking permission to intervene can, if need be, bring principal proceed-
                    ings before the Court, through a separate application, in order to uphold
                    its rights vis-à-vis one or other, or even both, of the parties in the pro-
                    ceedings already under way — if there is a basis of jurisdiction to that
                    effect —, “in no way removes its right under Article 62 of the Statute to
                    apply to the Court for permission to intervene” (ibid., para. 42).
                       10. On the other hand, I strongly dissent from the second part of the
                    Court’s Judgment. In this part, in proceeding to examine the requirement
                    in the present case concerning an “interest of a legal nature which may be
                    affected” by the future Judgment, which in my view, as I have said, is a
                    necessary and sufficient requirement, the Court finds that the said require-
                    ment has not been met and that therefore Costa Rica’s Application
                    should be rejected.
                       I feel that such a finding does not correspond to what is disclosed by
                    careful examination of the case file; furthermore, it clearly departs from
                    the Court’s most recent jurisprudence in respect of intervention; finally, it
                    is based on grounds which are, to say the least, highly questionable, and
                    which are likely to puzzle the reader considerably as to the Court’s cur-
                    rent approach to the matter.

                       11. First, the Court’s finding is contradicted by a careful examination
                    of the documents in the file.
                       Costa Rica defined a “minimum area of interest”, within which it main-
                    tains that it clearly has “interests of a legal nature” to protect. This area
                    is shown on the sketch‑map inserted in the Judgment, page 366. It is
                    bounded in the south by the line established by the 1980 bilateral treaty
                    between the applicant State and Panama, in the north‑east by the line
                    established by the 1977 Treaty with Colombia, which is not yet ratified,
                    and in the north‑west by an equidistance line drawn, according to Costa
                    Rica, on the basis of the orientation of the adjacent coasts of Costa Rica
                    and Nicaragua — since there is no delimitation agreement between the
                    two countries.
                       Throughout the entire extent of this area, there are no sovereign rights
                    which have been established with certainty and definitively to the benefit
                    of Costa Rica. But the claims of that State are founded on legal bases
                    which at first sight are defendable; they are neither unfounded nor artifi-

                                                                                               42




7 CIJ1019.indb 81                                                                                    13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)              387

                    cial. Accordingly, in my view Costa Rica has a legitimate interest in pro-
                    tecting its rights, namely, for the time being to preserve its future chances
                    of successfully asserting them, of establishing the rights which it claims to
                    possess — without allowing a decision taken by the Court in a case
                    between two other States to limit or nullify in advance its ability to estab-
                    lish the (potential) merits of its claims in due course. That is precisely the
                    object of the intervention procedure. It remains for Costa Rica to show
                    that the Judgment to be rendered by the Court in the case between Nica-
                    ragua and Colombia is liable to affect its own interests.

                       12. This is the case, in my opinion, for two reasons.
                       First, the delimitation line to be established by the Court will in all
                    likelihood, given the position of the Parties’ respective coasts, run from
                    north to south, with a more or less marked inclination to the north‑east.
                    In the area bounded, on one side, by the line proposed by Colombia, situ-
                    ated fairly close to the Nicaraguan coast, and, on the other, by that pro-
                    posed by Nicaragua, situated much further east, it is impossible to foresee
                    where the line to be drawn by the Court in its Judgment will run, and the
                    Court is not permitted, at the current stage of the proceedings, to pre-
                    judge its decision in even the slightest respect. All that can be said is that,
                    in accordance with the principle that it cannot rule ultra petita, the Court
                    will have to keep within the limits defined by the Parties’ claims, namely,
                    not to give either Party more than it is seeking. For the rest, in order to
                    assess the interest of the State requesting permission to intervene, the
                    Court must agree to consider all possible scenarios, and not rule out any
                    a priori.
                       However, if the Court accepts the line proposed by Colombia, or even
                    if it draws a line slightly further to the east, the line retained will extend
                    to the south and thus may enter Costa Rica’s area of interests. There is
                    thus a risk — albeit, of course, not a certainty — that the forthcoming
                    Judgment will affect Costa Rica’s legitimate interests, of a legal nature, as
                    I have just defined them.
                       It is true that the Court will most probably use the “directional arrow”
                    method, as it has in similar cases. It will not extend the delimitation line
                    too far south and will stop it at a certain point, where an arrow will indi-
                    cate that it is intended to continue in the same direction until it meets the
                    area in which a third State has rights. However, in order to determine
                    where it must stop the line it is drawing and place the arrow, the Court
                    needs to be adequately informed of the rights claimed by one or more
                    third States. That is the purpose of the intervention procedure.

                       It is true that, in requesting permission to intervene, the third State
                    must indicate to the Court which interests it claims to have that may be
                    affected, so that, in maritime delimitation cases, that State will usually
                    submit a sketch‑map to the Court showing the limits of the area within
                    which it claims potential rights — and this was so in this case. But it
                    would be strange and paradoxical to rely on the information provided in

                                                                                                43




7 CIJ1019.indb 83                                                                                     13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)             388

                    the proceedings for permission to intervene to infer that, on the pretext
                    that this information is sufficiently complete, intervention is unnecessary
                    and permission should be refused. It is clear to see that such an argument
                    could have perverse effects: third States would be encouraged to submit
                    applications to intervene for the sole purpose of providing the Court with
                    information which they know the Court will take account of in the main
                    proceedings, even if it refuses permission to intervene because the condi-
                    tions have not been met. It is regrettable that the present Judgment might
                    appear to encourage such practices, because of the ambiguous wording of
                    paragraph 51. In any event, the evidence provided by an applicant State
                    in proceedings for permission to intervene cannot replace the complete
                    information and observations which that State might submit once it has
                    been granted permission to intervene.


                       13. There is a second, more specific, reason why, to my mind, the legal
                    interests of Costa Rica might be affected. Costa Rica signed a maritime
                    delimitation treaty with Colombia in 1977. As it has not been ratified, this
                    treaty has not entered into force; but it is a fact that Costa Rica applies it
                    on a provisional basis, in agreement with Colombia, and that its ratifica-
                    tion has been suspended until the conclusion of the case between Nicara-
                    gua and Colombia pending before the Court, the very case in which Costa
                    Rica has sought to intervene. The link between the conclusion of that
                    case and the fate of the 1977 bilateral treaty is clear to see. If the Court
                    upholds Nicaragua’s claims, or even if, without going so far, it fixes the
                    delimitation line in its future Judgment substantially east of the line pro-
                    posed by Colombia and, more specifically, east of the easternmost point
                    of the line established by the bilateral treaty as the maritime boundary
                    between Colombia and Costa Rica, the effect would be to deny that treaty
                    any possibility of taking effect, and to render its ratification moot. In
                    effect, the area situated immediately to the Colombian side of the line
                    established by the bilateral treaty would fall within the scope of Nicara-
                    gua’s sovereign rights — subject only to potential claims by Panama.
                    There is therefore at least a serious risk that the line agreed between Costa
                    Rica and Colombia will be called into question, given that, since Nicara-
                    gua has no treaty agreement with Costa Rica, it would be under no obli-
                    gation whatsoever to recognize the validity of the 1977 Treaty line.
                    Strictly speaking, such a situation would not call Costa Rica’s rights into
                    question, because, in respect of the line under consideration, those rights
                    exist only in the relations between that State and Colombia. But it is hard
                    not to accept that such a consequence could prejudice the interests of
                    Costa Rica, and those interests, since they are treaty based, are indeed “of
                    a legal nature”. In my view, this was an additional reason to allow Costa
                    Rica’s intervention.

                      14. The very restrictive position adopted by the Court in the present
                    case is all the more surprising in that it runs contrary to its most recent

                                                                                               44




7 CIJ1019.indb 85                                                                                    13/06/13 16:02

                               territorial and maritime dispute (diss. op. abraham)           389

                    jurisprudence on the subject of intervention, and in particular to the deci-
                    sion on Equatorial Guinea’s request for permission to intervene in the
                    proceedings between Cameroon and Nigeria concerning, inter alia, their
                    maritime boundary (Land and Maritime Boundary between Cameroon and
                    Nigeria (Cameroon v. Nigeria), Application for Permission to Intervene,
                    Order of 21 October 1999, I.C.J. Reports 1999 (II), p. 1029). The situa-
                    tion of Equatorial Guinea in relation to the maritime areas in dispute
                    between Cameroon and Nigeria was hardly more capable of endowing it
                    with an interest such as to make its intervention admissible than that of
                    Costa Rica in the present case in relation to the dispute between Nicara-
                    gua and Colombia. Equatorial Guinea asserted that 
                        “in accordance with its national law, [it] claim[ed] the sovereign rights
                        and jurisdiction which pertain to it under international law up to the
                        median line between [itself] and Nigeria on the one hand, and between
                        [itself] and Cameroon on the other hand” (ibid., p. 1031, para. 3). 

                      It added that its aim was not to become a party to the proceedings in
                    order to obtain from the Court a determination of its boundaries with
                    Cameroon and Nigeria, but to
                        “protect its legal rights and interests . . . and that requires that any
                        Cameroon-Nigeria maritime boundary that may be determined by the
                        Court should not cross over the median line with Equatorial
                        Guinea . . . [and if it were to do so] Equatorial Guinea’s rights and
                        interests would be prejudiced” (ibid., pp. 1031‑1032, para. 3).

                      15. In the Judgment on the preliminary objections in the main pro-
                    ceedings, the Court had previously found that
                        “it is evident that the prolongation of the maritime boundary between
                        the Parties . . . will eventually run into maritime zones where the rights
                        and interests of Cameroon and Nigeria will overlap those of third
                        States” (case concerning Land and Maritime Boundary between Cam‑
                        eroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
                        Judgment, I.C.J. Reports 1998, p. 324, para. 116),
                    and that
                        “[i]n order to determine where a prolonged maritime boundary . . .
                        would run, where and to what extent it would meet possible claims
                        of other States, . . . the Court would of necessity have to deal with
                        the merits of Cameroon’s request” (ibid.).
                       16. In its Order ruling on Equatorial Guinea’s Application for permis-
                    sion to intervene, after recalling the key elements in the procedural his-
                    tory of the main proceedings up to that point, and after summarizing the
                    reasons put forward in support of the Application, the Court considered
                    that

                                                                                               45




7 CIJ1019.indb 87                                                                                    13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)            390

                        “Equatorial Guinea had sufficiently established that it had an inter­
                        est of a legal nature which could be affected by any judgment which
                        the Court might hand down for the purpose of determining the mar-
                        itime boundary between Cameroon and Nigeria” (Order of 21 Octo‑
                        ber 1999, I.C.J. Reports 1999 (II), p. 1034, para. 13).
                    The key factor for such a finding was manifestly the risk — and only the
                    risk — that the extension of the line that the Court might be led to indi-
                    cate in order to determine the maritime boundary between the two Parties
                    in the main proceedings might cross into maritime areas over which the
                    third State requesting permission to intervene had claims that, at first
                    sight, were not without a serious legal basis.

                       17. Admittedly, in that case the task of the Court was no doubt facili-
                    tated by the fact that neither Cameroon nor Nigeria had objected to
                    Equatorial Guinea’s intervention. But in accordance with the established
                    interpretation of Article 62 of the Statute, the absence of any objection by
                    the parties to the main proceedings has only a procedural consequence: it
                    dispenses the Court from holding hearings before ruling on the applica-
                    tion for permission to intervene (which, moreover, has the rather dubious
                    consequence that its decision is called an “order” and not a “judgment”).
                    On the other hand, it does not dispense the Court from not only deciding
                    whether to allow the intervention, but from doing so after due consider-
                    ation of whether the requirement under Article 62 has been fulfilled, and
                    stating the reasons for its decision on this point — even though it is rea-
                    sonable to assume that, if the Court finds that the requirement has been
                    fulfilled, and if, moreover, the parties to the main proceedings have not
                    objected, the decision’s reasoning will be briefer than in other cases.
                       18. That is why the Order issued in 1999 on Equatorial Guinea’s
                    Application is underpinned by legal and factual reasoning. On the basis
                    of this precedent, it is difficult to see on what grounds Costa Rica’s situa-
                    tion in this case did not warrant it being granted permission to intervene,
                    as was the case for Equatorial Guinea in circumstances which were no
                    more favourable — it being understood that this difference in treatment
                    cannot be explained by the mere fact that the Parties to the main proceed-
                    ings in the previous case did not raise any objections, whilst one of the
                    Parties in the present case objected to Costa Rica’s intervention.
                       19. Unfortunately, reading the reasoning given by the Court in the
                    present Judgment will not shed any more light on the reasons which led
                    to the rejection of Costa Rica’s Application. On the contrary, in my view
                    these reasons only add a large dose of confusion to what is an already
                    questionable solution in itself.
                       20. The reasoning is brief — which would be no bad thing if it were
                    only convincing. All in all, it takes up the last six paragraphs of the Judg-
                    ment — from paragraph 85 to paragraph 90 — and the last one should be
                    not be counted, as all it does is set out the negative conclusion reached by
                    the Court. It is necessary, therefore, to focus on two pages.


                                                                                              46




7 CIJ1019.indb 89                                                                                   13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)                  391

                       21. It seems, at first sight, that there is some form of reasoning present.
                    Thus the Court sets out a syllogism, which is presented in the following
                    manner — I allow myself to reproduce the substance if not the actual terms.
                       For intervention to be permitted, the third State must show that the
                    future Judgment may affect one of its interests of a legal nature, and that
                    Article 59 of the Statute, which limits the force of res judicata to the Par-
                    ties to the proceedings, does not offer it sufficient protection in this res-
                    pect (Judgment, para. 87).
                       However, the Court, “following its jurisprudence”, will end the line it is to
                    draw with a view to delimiting the maritime areas between the two ­Parties to
                    the main proceedings “before it reaches an area in which the interests of a legal
                    nature of third States may be involved” (ibid., para. 89), and particularly in
                    view of the fact that neither Colombia nor Nicaragua have requested it to fix
                    the southern endpoint of their maritime boundary (ibid., para. 88).
                       Therefore, Costa Rica’s legal interests are not liable to be affected,
                    since the line that the Court will draw will not extend southwards beyond
                    the point where it would come into contact with the area claimed by
                    Costa Rica: it follows that the latter State has no legal grounds to request
                    permission to intervene (ibid., paras. 89 and 90).
                       22. I find this reasoning flawed for the following reasons.
                       23. First, it is based on an error in law. It is not correct to say that
                    “following its jurisprudence” the Court ends the delimitation line it draws
                    between the respective maritime areas of two Parties to a case before it
                    reaches an area in which the interests of third States are involved. The
                    Court’s practice is to place an arrow at the end of the line it draws, and
                    which it is careful not to prolong too far on its own sketch‑map, and to
                    make clear that beyond the point where the arrow appears, the line is to
                    continue until it reaches the area in which the rights of a third State are
                    involved. In other words, it is not the interests of a third State which may
                    interrupt the line representing the boundary between two States, but the
                    rights of that third State, namely the point where the sovereign rights of
                    one State must end because the sovereign rights of another State begin.
                    Moreover, how could it be otherwise? The rights of a State can only be
                    bounded by the rights of another State, and not by the interests of another
                    State, which would make no sense at all. What kind of boundary would
                    be intended merely to extend until it met the “interest” of a third State? It
                    is regrettable that having taken such care, in paragraph 26 of the Judg-
                    ment, to make a distinction between a “right” and an “interest”, even
                    when the latter is qualified as it is in Article 62 of the Statute (“of a legal
                    nature”), the Court confuses the two in paragraph 88 and thus signifi-
                    cantly weakens its reasoning.

                      24. It is true that paragraph 89 refers to paragraph 112 of the Judgment ren-
                    dered in the case concerning Maritime Delimitation in the Black Sea (Romania v.
                    Ukraine). In that paragraph, the Court noted that “the delimitation [would]
                    occur within the . . . Black Sea . . . north of any area where third party interests
                    could become involved” (Judgment, I.C.J. Reports 2009, p. 100, para. 112).

                                                                                                     47




7 CIJ1019.indb 91                                                                                          13/06/13 16:02

                             territorial and maritime dispute (diss. op. abraham)             392

                       But when it came to fixing the delimitation line and determining the
                    endpoint, the operative clause of the same Judgment unambiguously
                    chose the only appropriate wording: “From point [X] the maritime
                    boundary line shall continue . . . in a southerly direction starting at
                    a[n] . . . azimuth of [Y] until it reaches the area where the rights of third
                    States may be affected” (I.C.J. Reports 2009, p. 131, para. 219; emphasis
                    added). All other precedents use essentially the same wording to define (in
                    abstract terms) the endpoint of the line which ends in an arrow on the
                    sketch‑map attached to the Judgment: this line continues until it comes
                    into contact with an area where a third State has rights (see, for example,
                    among others, the Judgment rendered in the case concerning the Territo‑
                    rial and Maritime Dispute between Nicaragua and Honduras in the Carib‑
                    bean Sea (Nicaragua v. Honduras), Judgment, I.C.J. Reports 2007 (II),
                    p. 760, para. 321).
                       25. Accordingly, it follows that a Judgment of the Court, in maritime
                    delimitation as well as elsewhere for that matter, cannot prejudice the
                    rights of a third State. But it can prejudice the interests of a third State —
                    if we accept, as the Court does expressly in paragraph 26, that these two
                    notions are not to be confused. And this is precisely why the intervention
                    procedure was conceived.

                       26. Further, if we follow the reasoning set out in paragraphs 85 to 90
                    of the present Judgment, it is hard to see in what circumstances the Court
                    would ever grant permission in the future for a third State to intervene in
                    a maritime delimitation case. If the Court is wise enough, without any
                    need of help from an intervening party, not to render a decision which
                    would prejudice the interests of third parties, simply by reserving those
                    interests in the actual decision, logic dictates that it is pointless for any
                    State to request permission to intervene, as the requirement to which
                    Article 62 of the State makes intervention subject will never be fulfilled.
                       27. More generally, we may ask ourselves whether the intervention
                    procedure itself is not rendered meaningless by the extremely restrictive
                    reasoning applied in this case.
                       28. I doubt that the Court intended to go as far as the reasoning it
                    adopted here would imply, if it were taken literally. However, I can only
                    regret that it was unable — and no doubt it would have found it diffi-
                    cult — to give a reasonably solid legal basis for refusing to grant Costa
                    Rica permission to intervene.

                                                                 (Signed) Ronny Abraham.




                                                                                               48




7 CIJ1019.indb 93                                                                                    13/06/13 16:02

